      Case
       Case2:14-cv-00601-MHT-JTA Document
             1:20-cv-10617-WGY Document   3000 Filed
                                        322-2    Filed 10/01/20 Page
                                                     10/23/20    Page11
                                                                      ofof
                                                                         1010



      IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

         MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,                   )
                                         )
        Plaintiffs,                      )
                                         )         CIVIL ACTION NO.
        v.                               )           2:14cv601-MHT
                                         )                (WO)
JEFFERSON S. DUNN, in his                )
official capacity as                     )
Commissioner of                          )
the Alabama Department of                )
Corrections, et al.,                     )
                                         )
        Defendants.                      )

  ORDER GRANTING MOTION FOR ON-SITE PRISON INSPECTIONS

      This case is before the court on the plaintiffs’ motion

for on-site prison inspections to allow them to prepare

for    the    October     19,    2020,    evidentiary       hearing     on      the

defendants’        motion     to   terminate       the    court’s     remedial

orders.        The court held an evidentiary hearing on the

inspection motion on September 30, 2020.                    The motion will

be granted for the reasons and to the extent set forth

below.
   Case
    Case2:14-cv-00601-MHT-JTA Document
          1:20-cv-10617-WGY Document   3000 Filed
                                     322-2    Filed 10/01/20 Page
                                                  10/23/20    Page22
                                                                   ofof
                                                                      1010



       On the eve of a trial on several other issues, the

          defendants moved to terminate numerous remedial

          orders entered by the court pursuant to the Prison

          Litigation         Reform       Act     (PLRA),      18     U.S.C.

          § 3626(b).1        The defendants’ motion is set for an

          evidentiary hearing on October 19, 2020, in an

          effort      to     resolve        the    motion      before        the

          automatic-stay        provisions        of   the    statute    take

          effect.       See 18 U.S.C. § 3626(e).                To prevent

          termination of the remedial orders, the plaintiffs

          have    the    burden      of   proving      that   “prospective

          relief remains necessary to correct a current and

          ongoing violation of the Federal right, extends

          no further than necessary to correct the violation

          of the Federal right, and that the prospective

          relief is narrowly drawn and the least intrusive

          means    to      correct    the    violation.”         18   U.S.C.


    1. The defendants have at times indicated that they
are moving to terminate all remedial orders.    The court
still is unsure of exactly what they seek to terminate.
See Braggs v. Dunn, No. 2:14CV601-MHT, 2020 WL 5735086
(M.D. Ala. Sept. 24, 2020) (discussing this issue in more
detail).
                            2
   Case
    Case2:14-cv-00601-MHT-JTA Document
          1:20-cv-10617-WGY Document   3000 Filed
                                     322-2    Filed 10/01/20 Page
                                                  10/23/20    Page33
                                                                   ofof
                                                                      1010



          § 3626(b)(3).        As a result, the plaintiffs have

          the heavy burden of gathering a substantial amount

          of evidence in an extremely compressed timeframe.

       As     experts      for    both    the    plaintiffs       and       the

          defendants testified, site visits are an essential

          part of assessing the provision of medical and

          mental-health care in prisons.                The main area of

          disagreement was on the length of visits that

          should be allowed.2

       The court recognizes that the coronavirus pandemic

          is most serious and that it is impossible to

          eliminate all risks of COVID-19 transmission from

          the proposed site visits.               However, also before

          the court is the grave issue of the provision of

          mental-health care in the Alabama prison system.

          See Braggs v. Dunn, 257 F. Supp. 3d 1171 (M.D.



    2. The court gives minimal weight to the declaration
of Dr. Anne C. Spaulding because her declaration is
generalized, and she was not subject to cross-examination.
The defendants asked to be allowed to present her testimony
live later, but the pending motion needs to be resolved
now. If they still want to present her testimony, they
can ask for immediate reconsideration.
                             3
   Case
    Case2:14-cv-00601-MHT-JTA Document
          1:20-cv-10617-WGY Document   3000 Filed
                                     322-2    Filed 10/01/20 Page
                                                  10/23/20    Page44
                                                                   ofof
                                                                      1010



          Ala. 2017);      see also Braggs v. Dunn, 367 F. Supp.

          3d 1340 (M.D. Ala. 2019).               Based on the credible

          testimony of plaintiffs' expert Dr. Kathryn Burns

          about the safety precautions she will take during

          the inspections and of plaintiffs’ expert Dr.

          Homer     Venters      about     the    inspections       he       has

          conducted in jails and prisons across the country

          during the pandemic and the minimal risk of the

          proposed      inspections        here    given    the    proposed

          safety     measures,       the     court     finds      that       the

          inspections following the safety measures proposed

          by Dr. Burns pose a minimal risk of transmission

          of COVID-19 to the staff and prisoners.3 The court

          further finds that this minimal risk is greatly

          outweighed by the plaintiff prisoners’ need to




    3.   The   defendants  aggressively   challenged   Dr.
Venters's credibility based on his admission to relying on
falsified data around 1999-2001. While this is cause for
concern, the court found his testimony credible based on
his demeanor, knowledge, and relevant experience in the
almost 20 years since the incident.

                                     4
Case
 Case2:14-cv-00601-MHT-JTA Document
       1:20-cv-10617-WGY Document   3000 Filed
                                  322-2    Filed 10/01/20 Page
                                               10/23/20    Page55
                                                                ofof
                                                                   1010



       gather evidence to respond to the defendants’

       termination motion.

    The court finds that defendants’ expert Dr. Carl

       Keldie’s testimony that the plaintiffs’ expert

       should be able to complete a site visit of a prison

       in two hours is not credible or reliable.                          His

       election of two hours as the necessary length of

       the inspection was arbitrary.             As he admitted, the

       length     of     the    visit      would       depend    on       the

       particularities            of       a         given      facility.

       Furthermore, Dr. Keldie’s testimony revealed that

       he was not sufficiently aware of the specific

       purpose and goals of the plaintiffs’ expert’s

       proposed inspection, or what she would need to

       determine during the course of the inspection.

       However,      the      court    finds    that     each     day      of

       inspections should be completed as quickly as

       possible to minimize risk.

    The      plaintiffs’        expert,       Dr.     Burns,   credibly

       testified, and the court finds, that the requested

       inspections       of    Donaldson,      Bullock,      Kilby,       and
                                  5
Case
 Case2:14-cv-00601-MHT-JTA Document
       1:20-cv-10617-WGY Document   3000 Filed
                                  322-2    Filed 10/01/20 Page
                                               10/23/20    Page66
                                                                ofof
                                                                   1010



       Tutwiler prisons are necessary in order to assess

       the existence of a current and ongoing violation

       of the Constitution in the defendants’ provision

       of     mental-health        care      to    prisoners        and     to

       determine whether the challenged remedial orders

       remain necessary and narrowly tailored.                    The court

       recognizes that inspections of additional prisons

       would be preferable, and may even be necessary to

       give the plaintiffs a fair opportunity to respond

       to the defendants’ motion, but agrees that the

       inspection of these four facilities is the bare

       minimum necessary for the plaintiffs to have a

       fair    opportunity        to     respond     to   the     motion    to

       terminate.

    As Dr. Burns credibly opined, and as the court

       finds    based     on   her       testimony    and    the    court’s

       experience in this litigation, document review is

       not a viable substitute for site inspections, as

       one must determine whether the documents reflect

       reality.          Indeed,         whether   documents        reflect

       reality     has     been      a    critical        issue    in     this
                                   6
   Case
    Case2:14-cv-00601-MHT-JTA Document
          1:20-cv-10617-WGY Document   3000 Filed
                                     322-2    Filed 10/01/20 Page
                                                  10/23/20    Page77
                                                                   ofof
                                                                      1010



          litigation.        The court further finds that the

          telemedicine interviews of prisoners proposed by

          defendants’ expert are not an adequate substitute

          for    the    confidential       interviews       of    prisoners

          proposed by Dr. Burns, as the defendants presented

          no evidence that the prisoners could be assured

          of confidentiality with the telemedicine option.

       While the defendants surely were entitled under

          the PLRA the bring their motion when they did,

          they    elected     to    do    so   in   the    midst     of      the

          coronavirus       pandemic       (thereby       triggering         the

          compressed      PLRA     deadlines      now   confronting          the

          parties and the court), rather than later.                  Should

          they wish to postpone the inspections, they have

          the option of withdrawing their termination motion

          and refiling it later, or agreeing to postpone the

          implementation of the automatic stay.

                                    ***

    Accordingly, it is ORDERED that the plaintiffs’ motion

to require onsite prison inspections (doc. no. 2986) is

granted as set forth below.
                                     7
   Case
    Case2:14-cv-00601-MHT-JTA Document
          1:20-cv-10617-WGY Document   3000 Filed
                                     322-2    Filed 10/01/20 Page
                                                  10/23/20    Page88
                                                                   ofof
                                                                      1010



    (1)     The    plaintiffs’       expert,      Dr.    Kathryn      Burns,

accompanied by an attorney for the plaintiffs, shall be

allowed to conduct up to two days of inspections at each

of the following prisons: Donaldson, Bullock, Kilby, and

Tutwiler.    These shall begin on October 2, 2020, or as soon

as Dr. Burns is ready to proceed, and shall proceed on

consecutive       days   until    complete,      unless     she,     in      her

discretion, chooses to skip weekends or a particular day.

    (2) Dr. Burns shall be allowed to bring with her a

camera, tablet/laptop, writing implements, and any other

equipment required to conduct the inspection.

    (3)     Dr.     Burns     and     plaintiffs’         counsel       shall

continuously wear a N-95 mask, face shield, and gloves

during    the   inspections,      and    any    additional      protective

equipment provided by the Alabama Department of Corrections

(ADOC), and shall follow the Centers for Disease Control’s

social distancing guidelines during the inspections.                         The

ADOC shall provide the protective gear for plaintiffs’

expert and counsel, which will provide the ADOC with the

ability to ensure the highest level of protection for staff

and prisoners, as they rightly wish to do.
                                     8
   Case
    Case2:14-cv-00601-MHT-JTA Document
          1:20-cv-10617-WGY Document   3000 Filed
                                     322-2    Filed 10/01/20 Page
                                                  10/23/20    Page99
                                                                   ofof
                                                                      1010



    (4) Dr. Burns and plaintiffs’ counsel shall be tested

for COVID-19 daily if ADOC and vendor staff so request and

provide the tests.

    (5) Dr. Burns and plaintiffs’ counsel will not be

permitted to enter any place being used to quarantine

prisoners exposed to or infected with COVID-19.                      Subject

to that exception, Dr. Burns and plaintiffs’ counsel shall

be permitted to walk through, observe, and photograph the

facilities, including: intake and screening areas, a sample

of general population housing, all segregation units, all

crisis cells, mental-health inpatient housing (including

the Stabilization Units and Residential Treatment Units),

mental-health      diversionary        housing      (Structured       Living

Units), and any treatment space utilized for the provision

of any mental health care service (including individual

counseling, group therapy, and telepsychiatry).

    (6) Dr. Burns shall be permitted to speak to prisoners

in confidence and outside the presence of ADOC staff or

defense counsel.        Dr. Burns will be permitted cell-front

access to prisoners in segregation for brief conversations.



                                     9
   Case
    Case2:14-cv-00601-MHT-JTA Document
          1:20-cv-10617-WGY Document   3000 Filed
                                     322-2    Filed 10/01/20 Page
                                                  10/23/20    Page1010
                                                                     ofof
                                                                        1010



Dr. Burns will maintain an appropriate social distance

during those exchanges.

    (7) On the first day of a facility visit, Dr. Burns

will walk through the facilities and speak to prisoners at

an appropriate location.           On the second day of a facility

visit, Dr. Burns will conduct medical record review and

individual      interviews        with      prisoners       selected           for

voluntary interviews on the first day.                  ADOC will provide

prisoners selected for interviews with adequate personal

protective equipment, including an N95 mask, face shield,

and gloves.

    DONE, this the 1st day of October, 2020.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE




                                      10
